COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 DALMEX , LTD.,                                §
                                                              No. 08-13-00182-CV
                 Appellant,                    §
                                                                 Appeal from the
 v.                                            §
                                                           243rd District Court
 APPAREL ENTERPRISES, INC. AND                 §
 SALVADOR DEL RIO,                                          of El Paso County, Texas
                                               §
                 Appellees.                                     (TC# 2011-2481)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the trial court erred in

failing to reinstate Appellant’s case. We therefore reverse the court below and remand the cause

for reinstatement on the trial docket, in accordance with this Court’s opinion. We further order

that each party bear their own appellate costs.    This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF JANUARY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.